DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 3/9/22. Claims 1-4, 6-12, 18-19, 21-26 are pending and have been considered below.


Response to Arguments
Applicant’s arguments with respect to claims filed 3/9 have been considered but they are moot in view of new ground of rejection(s) necessitated by the amendment as set forth below in this office action.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6-8,18, 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (US 2020/0305033) in view of Wang et al. (US 2018/0063754).
Regarding claim 1:
A method for implementing service, operable by a first network unit in a first network (see abstract; figures), comprising: 
obtaining related information of an operation from the first network to a second network (figure 1-3 [first, second networks as PS, CS, para 37]; para 10 [first network function provider, second network function provider; information regarding specific functionality, related information]; para 11; see figure 6); 
according to the related information of the operation from the first network to the second network (para 10,11 [information indicates the network area for which the specific functionality is desired]; para 40 {…target ID indicating to where the SRVCC handover}; fig 2,5; para 50-51, 65; and see throughout disclosure).
Keller discloses all of the subject matter as described above, except for specifically teaching that wherein determining whether capable of performing a circuit switch (CS) handover from the first network to the second network, according to whether capable of performing the CS handover from the first network to the second network, determining the indication information of whether a related service is supported.
However, Wang in the same field of endeavor discloses a system and method for adaptive handover where determining whether capable of performing a circuit switch (CS) handover from the first network to the second network, according to whether capable of performing the CS handover from the first network to the second network, determining the indication information of whether a related service is supported (see figure 6 [620 SRVCC capable detection, and 645,650,655 supported or not]; fig 7-10; para 99 {… handover from a LTE network to a CS network by using an SRVCC handover proactively for network SRVCC capability detection}; para 47; and see throughout).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Wang providing adaptive handover to circuit switched network based on network capability [1,3] (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 18:
Keller et al discloses all of the subject matter as describe above for claim 1, and a first network unit, comprising: a processor, a memory, and a program stored on the memory and executable on the processor (para 16-19,121,133; figures 9-11); wherein the program is executed by the processor to implement steps of the method according to claim 1, as disclosed above.
Regarding claim 2, 21:
Keller discloses all of the subject matter as describe above and wherein the related information of the operation from the first network to the second network comprises at least one of the following (note: the claim uses optional language, so any one of the elements that is disclosed by prior art [however the reference may disclose more than one] would be reasonably sufficient to reject the claim [similarly optional language is emphasized in other claims]): whether the first network configures a related interface that supports the operation from the first network to the second network; a related interface mode configured by the first network for the operation from the first network to the second network (para 38 [the SRVCCF, supports an Sv-interface towards the MSS 170]); second network capability information of the terminal; information of whether the terminal supports the operation from the first network to the second network; information of whether a network unit of the first network supports the operation from the first network to the second network; whether the terminal allows the operation from the first network to the second network; an IP multimedia subsystem (IMS) session transfer number of the terminal (para 40, para 48 [(ATCF) comprised in the IMS 150 may, after receiving the session transfer request]); information of whether there is the IMS session transfer number of the terminal; a mobile subscriber international subscriber identifier of the terminal; whether there is the mobile subscriber international subscriber identifier of the terminal; whether a terminal identifier of the terminal in the first network is able to be mapped to a terminal identifier in the second network; whether a type of an subscription permanent identifier of the terminal is an international mobile subscriber identification number; the terminal is in a single registration mode or a dual registration mode; whether the terminal is a single radio or a dual radio; whether the terminal is voice centric or data centric; operator policies; whether an operator configures the operation from the first network to the second network to support the related service; whether the operator configures the operation from the first network to the second network to support continuity of the related service; radio condition; whether radio condition of the terminal meets the operation from the first network to the second network; information of the related service; whether there is ongoing related service; whether a request for the related service is received; the operation from the first network to the second network is a CS handover from the first network to the second network. ([based on any future potential amendment(s), other parts of the art may be cited accordingly]; see throughout the disclosure).
Regarding claim 3,22:
Keller discloses all of the subject matter as describe above and wherein the first network is a 5G network, and the second network is a 3G network (para 6, para 38,52); the related service comprises one of the following: a voice service and an emergency service (para 6,38,52,92).
Regarding claim 4,23:
Keller discloses all of the subject matter as describe above and wherein the related interface mode for the operation from the first network to the second network comprises at least one of the following (note: the claim uses optional language, so any one of the elements that is disclosed by prior art [however the reference may disclose more than one] would be reasonably sufficient to reject the claim): the first network operates with the second network through a direct interface (fig 1 [interface Sv]; para 4,38,47); or, the first network interacts with a third network and then the third network interacts with the second network to realize operations between the first network and the second network. 
Regarding claim 6,24:
Keller discloses all of the subject matter as describe above and wherein the indication information of whether the related service is supported indicates that the related service is supported, in case capable of performing handover (para 46 [able to trigger SRVCC handover]); except for specifically teaching that capable of performing a CS handover from the first network to the second network.
However, Wang in the same field of endeavor discloses a system and method for adaptive handover where capable of performing a CS handover from the first network to the second network (see figure 6 [620 SRVCC capable detection, and 645,650,655 supported or not]; fig 7-10; para 99 {… handover from a LTE network to a CS network by using an SRVCC handover proactively for network SRVCC capability detection}; para 47; and see throughout).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Wang providing adaptive handover to circuit switched network based on network capability [1,3] (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 7,25:
Keller discloses all of the subject matter as describe above and wherein the indication information of whether to support the related service is supported comprises at least one of the following (note: the claim uses optional language, so any one of the elements that is disclosed by prior art [however the reference may disclose more than one] would be reasonably sufficient to reject the claim): indication information of whether IMS voice service is supported (para 38 [support IMS call continuity]); indication information of whether IMS voice service over packet switch domain is supported (para 92 [voice session in IMS in PS]); indication information of whether MS voice service over PS session over 3GPP is supported; indication information of whether IMS voice service over CS is supported (para 92 [move the voice session to the CS]); indication information of whether an emergency service; indication information of whether to support emergency service fallback is supported. 
Regarding claim 8,26:
Keller discloses all of the subject matter as describe above and wherein the 5G network comprises: NG RAN (para 38); and/or, the 3G network comprises: UTRAN (para 3,34). 




Allowable Subject Matter
Claims 9-12, 19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688.  The examiner can normally be reached on 8:00-5:00 M-F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631